Citation Nr: 1538690	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-32 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to February 1970.  This included service aboard the USS Iwo Jima from July 1968 through his separation.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  The Board has reviewed all relevant documents.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA file includes records from the New Orleans VA Medical Center (VAMC) and Slidell Community Based Outpatient Clinic (CBOC) for treatment from October 2010 through October 2012, and from the Biloxi VAMC for treatment from May 2011 through May 2015.  The RO did not review these treatment records in the August 2013 supplemental statement of the case (SSOC), but the Veteran's representative submitted a September 2015 waiver allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2015).  All other documents in Virtual VA are duplicative of those in VBMS.  

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record does not demonstrate Agent Orange exposure, that the Veteran's diabetes manifested in service, or that it is otherwise related to his military service.


CONCLUSION OF LAW

Diabetes mellitus, type II was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA satisfied its duty to notify the Veteran.  The record reflects that following the Veteran's March 2009 claim of entitlement to service connection for diabetes, and prior to the initial adjudication of that claim in July 2010, the RO mailed the Veteran a letter in April 2009 fully addressing all notice elements.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), and all pertinent post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained the Veteran's STRs in May 2009.  The RO has also obtained his pertinent post-service treatment records from the Slidell COCB, New Orleans VAMC, and Biloxi VAMC.  Although records since 2012 are not associated with the claims file, the Board finds no prejudice to the Veteran in proceeding to decide this claim.  The crux of the issue decided herein is the presence of Agent Orange exposure during service and not the presence of a diabetes diagnosis or treatment of such condition.  The Veteran has further submitted lay statements, and arguments by his representative.  Neither the Veteran nor his representative has identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an injury or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or another service connected disability; but (4) insufficient competent medical evidence on file to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Here the VA treatment records reveal no indication that the Veteran's current diagnosis for diabetes may be directly associated with his active service, or that he developed diabetes within one year of his February 1970 separation from service.  The Veteran has not argued that there is any such direct association in his March 2009 claim, his June 2011 notice of disagreement, November 2012 substantive appeal, or March 2015 hearing testimony.  The Veteran's sole contention has consistently been that his exposure to herbicides while docked in Da Nang Harbor aboard the USS Iwo Jima led his development of diabetes.  As further discussed below, the Board finds that there was no Agent Orange exposure.  The Veteran is required to show some causal connection between his disability and his military service.  A disability alone is not enough.  Wells v. Principi, 326 F.3d 1381, 1384 (2003).  As such, there is no duty to provide a VA examination.  

Moreover, as previously noted, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board.  In, the Court held that 

A VLJ who chairs a hearing must fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  38 C.F.R. 
§ 3.103(c)(2).  In this case, the undersigned VLJ set forth the issues to be discussed at the opening of the hearing, and sought to identify pertinent evidence not currently associated with the claims folder.  The Veteran and his representative specified that he receives all treatment through the VA Healthcare System.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the Veteran's service aboard the USS Iwo Jima.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Merits of the Claim for Diabetes

The Veteran contends that service connection is warranted for diabetes based on Agent Orange exposure during service from July 1968 to February 1970 aboard the USS Iwo Jima.  The USS Iwo Jima docked in Da Nang Harbor in October 1969.  The Veteran alleges that his presence onboard the USS Iwo Jima while docked at the deep-water pier in Da Nang Harbor exposed him to herbicides.  

During the course of this appeal, the Veteran has not asserted that he touched foot in the Republic of Vietnam or that he disembarked from the USS Iwo Jima while docked at the deep-water port in Da Nang Harbor.  He specifically testified at his March 2015 hearing that he never got off the ship.  In his November 2012 substantive appeal, he described that he had not been allowed ashore, but felt that he had been exposed to Agent Orange in the air and the water.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, shall be service connected if manifests to a compensable degree of 10 percent or more at any time after service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require the service member's presence on the landmass or the inland waters of Vietnam for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore or blue water vessels, but nevertheless conducted operations on the inland brown water rivers and delta areas of Vietnam.  See Compensation and Pension Service Bulletin, Policy (211):  Information on Vietnam Naval Operations (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010).  

The rationale for the inland waters requirement is that it has been well established that herbicides were commonly deployed in foliated land areas but were seldom released, if at all, over the open waters off the coast of Vietnam.  The legislative and regulatory history indicates that the purpose of the presumption of exposure was to provide a remedy for persons who may have been exposed to herbicides because they were stationed in areas where herbicides were used, but whose exposure could not actually be documented due to inadequate records concerning the movement of ground troops.  Haas, 525 F.3d at 1182-83.  Because it is known that herbicides were used extensively on the ground in the Republic of Vietnam, and because there are inadequate records of ground-based troop movements, VA concluded that it was reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides, unless affirmative evidence establishes otherwise.  However, VA has reasoned that there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure.  Haas, 525 F.3d at 1182-83.  

Finally, VA has recognized that the USS Iwo Jima docked to the Da Nang Pier in October 1969.

There evidence does not show, and the Veteran does not assert, that he stepped foot on land in Vietnam, that the USS Iwo Jima operated in the inland waterways, or that the Veteran debarked onto a smaller ship in the inland waterways of Vietnam.  As such, the Board finds that service connection as due to exposure to certain herbicide agents in Vietnam is not available in this case.

Nevertheless, diabetes is also a chronic condition provided for at 38 C.F.R. § 3.309(a).  When a veteran who served for ninety days or more during a period of war develops certain chronic diseases listed under 38 C.F.R. § 3.309(a) to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.309(d).

Review of the record shows that the Veteran served for more than ninety days from May 1968 to February 1970 during a period of war.  See 38 U.S.C.A. § 101(29)(B) (stating that the Vietnam Era began on August 5, 1964 and ended on May 7, 1975 in the case of veterans who did not serve in the Republic of Vietnam).  In addition, as stated above, diabetes is listed as chronic diseases under 38 C.F.R. § 3.309(a).  

However, the record shows that the Veteran reported onset of his diabetes mellitus in approximately 2007 on his March 2009 claim.  The Veteran's first documented diagnosis of diabetes mellitus was an August 2008 entry in the Slidell CBOC treatment records noting his diabetes to be controlled.  The Veteran also included a diagnosis of diabetes in recent years in recounting his medical history at an October 2009 VA genitourinary examination.  These diagnoses were made over 30 years after the Veteran's separation from active service in February 1970.  As such, the Board finds that service connection for diabetes is not warranted on a presumptive basis as due to a chronic disease as it did no manifest within one year of service.

Finally, when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  These provisions, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

As noted above diabetes is contemplated among the list of chronic diseases, thus the Board considers whether service connection is warranted for this claim under 38 C.F.R. § 3.303(b).  Review of the record, both lay and medical, the Board finds that a chronic disease of diabetes was not noted in service or during the presumptive period.  The Veteran's May 1968 entrance examination and January 1970 separation examination each reflected a normal endocrine system, and the lack of sugar in the results of a urinalysis.  The STRs also include no entries for treatment of any symptoms later related to his diabetes diagnosis.  

Moreover, the Veteran has never alleged the onset of symptoms of diabetes during service, or the continuity of diabetes symptoms after service.  Neither do the in-service and post-service treatment records reflect the onset of symptoms of diabetes in-service, or the continuity of diabetes symptoms after service.  Again, by his own report, the Veteran was diagnosed with diabetes more than 30 years following his February 1970 separation from service.  The Veteran has not alleged, and the evidence does not show, that diabetic symptoms have been continuous since separation from service in February 1970.  As such, service connection for diabetes as chronic diseases under 38 C.F.R. § 3.303(b) is not warranted.

The Board has also considered whether direct service connection is warranted for diabetes.  See 38 C.F.R. §§ 3.303(a), (d).  Again, the Veteran is currently diagnosed with diabetes.  Yet, the STRs are silent as to any complaints, symptoms, treatment, or diagnosis of diabetes while in service.  Notably, neither the evidentiary record nor the Veteran asserts diabetes had its onset in service or is otherwise related to service, other than to Agent Orange exposure.  

In light of the Board's finding discussed above that the Veteran did not sustain an injury, disease, or event manifesting in diabetes during active service, service connection for diabetes is not warranted on a direct basis.

ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.


REMAND

First, remand is required for both claims to obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 C.F.R. § 3.159(c)(2).  Here, the Veteran has reported he only receives treatment at the VA.  However, the most recent VA treatment records are dated in 2012.  Accordingly, remand is required to obtain current records.  

Second, remand is required for an addendum opinion regarding the Veteran's erectile dysfunction.  The Veteran's STRs show that he underwent surgery in August 1969 to remove a hydrocele sac.  The Veteran filed a separate claim for service connection of the surgical scar, and had an October 2009 VA examination.  The examiner noted the Veteran's erectile dysfunction and the in-service hydrocelectomy, but did not comment on the possibility of direct service connection for erectile dysfunction as related to this in-service event.  Remand is also required for an addendum opinion from the October 2009 VA examiner.  

While on remand, the AOJ should obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate VA medical facility, and obtain and associate with the claims file all outstanding records of treatment.  A specific request should be made for any records from the Slidell CBOC and New Orleans VAMC for treatment since October 2012.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  The required notice must then be provided to the Veteran and his representative.  

2.  After obtaining all outstanding records, return the claims file to the October 2009 VA examiner for an opinion on the nature and etiology of the Veteran's erectile dysfunction.  The electronic claims file must be made available to and reviewed by the examiner.  The examiner must state in the addendum opinion that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's erectile dysfunction is related to his service.  The examiner should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  In offering this opinion, the examiner must consider the full record, to include service treatment records, post-service treatment records, and the lay statements of record.   

Specifically, the examiner should consider the Veteran's August 1969 hydrocelectomy, as well as his lay statements at the October 2009 as to the onset for erectile dysfunction in roughly 1999.  The examiner must note such consideration.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


